IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA __ )
VS. CASE NUMBER: 4:19-cr-158
JONATHAN TANNER,
Defendant.

ORDER ON COUNSEL’S APPLICATION FOR LEAVE OF ABSENCE
Application for Leave of Absence having been requested by Attorney
William G. Bell, III, counsel of record for defendant, Jonathan Tanner, in the
above-styled case, for October 31, 2019; November 25 — 29, 2019; and December
19 — 27, 2019 having been read and considered, for good cause shown the same is
hereby granted and defense counsel shall be protected in this matter on the above-

listed dates.

SO ORDERED thisCA day of D bon 2019.

AT tr Vo

/Vcgi\hehk JODGE, UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA,
SAVANNAH DIVISION

 
